Opinion issued April 10, 2003










In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00151-CR
           01-03-00152-CR
           01-03-00153-CR
____________

JOSEPH RALPH MASTERSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause Nos. 926959, 927731, and 927732



MEMORANDUM  OPINION
	We are without jurisdiction to entertain these appeals.  Appellant was
sentenced in these cases on December 6, 2002.  No motion for new trial was filed. 
The deadline for filing notice of appeal was therefore Monday, January 6, 2003,
because the thirtieth day after sentencing fell on a weekend.  Tex. R. App. P. 4.1(a),
26.2(a)(1).
 Notice of appeal was deposited in the mail on February 5, 2003, according
to the postmark on the copy of the envelope included in the clerk's record.  Because
the notices of appeal were mailed after the filing deadline, they did not comply with
Rule 9.2 of the Texas Rules of Appellate Procedure, the "mailbox rule."  See Tex. R.
App. P. 9.2(b).
	We also note that these were plea-bargained cases and, according to the trial
court's certifications of the right to appeal, appellant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).
	The appeals must therefore be dismissed for lack of jurisdiction.  Slaton v.
State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996); Tex. R. App. P. 25.2(d).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).